United States Court of Appeals
                     For the First Circuit


No. 14-1944

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   MARCELINO GUZMAN-MONTANEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                   Lynch, Lipez, and Kayatta,
                         Circuit Judges.


     Eric Alexander Vos, Federal Public Defender, District of
Puerto Rico, Vivianne M. Marrero, Assistant Federal Public
Defender, Supervisor, Appeals Section, and Liza L. Rosado-
Rodriguez, Research and Writing Specialist, on brief for
appellant.
     Rosa Emilia Rodriguez-Velez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Susan Z. Jorgensen, Assistant United States
Attorney, on brief for appellee.


                        December 22, 2015
            LYNCH, Circuit Judge.                  Marcelino Guzman-Montanez was

convicted of being a felon in possession of a firearm after being

arrested in circumstances that, as the district court found,

suggested an "obvious intention of committing an armed robbery."

In a previous appeal, we vacated one count of conviction and

remanded for resentencing.              United States v. Guzmán-Montañez, 756

F.3d 1, 12 (1st Cir. 2014).              On appeal from resentencing, Guzman-

Montanez challenges the procedural and substantive reasonableness

of his upwardly variant sentence.                  We affirm.

                                              I.

            The facts underlying this case are set forth in detail

in our previous opinion.                Id. at 3–5.        On March 14, 2012, a

restaurant owner in Bayamón, Puerto Rico, alerted the police after

turning away two suspicious customers, one of whom appeared to be

carrying a gun.            Descriptions of the men and their car were

broadcast     over       police    radio      in    connection    with       the   event,

characterized as an attempted robbery.                 Police patrolling the area

saw   two   men    who     matched      the    description      enter    a    fast   food

restaurant,       with    the     man   later      identified    as   Guzman-Montanez

carrying a black pistol in his waistband.                 When marked police cars

arrived, Guzman-Montanez quickly left the food-ordering line and

entered the bathroom. As Guzman-Montanez left the bathroom, police

entered the restaurant and apprehended both men.                      Guzman-Montanez

was no longer carrying a gun in his waistband at that time, but


                                           - 2 -
the police searched the bathroom and found a loaded pistol in the

diaper changing station.

            On March 28, 2012, Guzman-Montanez was indicted on one

count of being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1), and one count of possession of a firearm in

a school zone, in violation of 18 U.S.C. § 922(q)(2)(A).    On July

18, 2012, Guzman-Montanez was convicted of both counts after a

three-day jury trial.

            The presentence report (PSR) grouped the two counts into

a combined offense level because the counts involved the same

victim and the same act or transaction.         U.S.S.G. §§ 3D1.1,

3D1.2(a).    The PSR recommended a combined base offense level of

14, pursuant to U.S.S.G. § 2K2.1(a)(6).     A two-level enhancement

for the stolen firearm yielded a total offense level of 16.

U.S.S.G. § 2K2.1(b)(4)(A).   The PSR noted that Guzman-Montanez had

been convicted in 2001 of illegal appropriation of a vehicle,

robbery, carjacking, and unlicensed possession of a firearm, and

that he had served a suspended sentence.       However, those prior

convictions counted for zero criminal history points because the

sentences for those prior convictions were imposed more than ten

years before the instant offense.    U.S.S.G. § 4A1.2(e).   Based on

a total offense level of 16 and a criminal history category of I,

the guideline sentencing range was 21 to 27 months of imprisonment.

The government sought an upward departure or variance to produce


                                - 3 -
a sentence of 72 months of imprisonment.         Citing Guzman-Montanez's

criminal history and the nature of the offense, the district court

imposed an upwardly variant sentence of 60 months of imprisonment.

            On June 13, 2014, we reversed the conviction on count

two on the basis of insufficient evidence that Guzman-Montanez

knew or reasonably should have known that he was in a school zone.

Guzmán-Montañez, 756 F.3d at 10–12.        We affirmed the conviction on

count one and remanded for resentencing.          Id. at 12.

            At resentencing, the district court again imposed an

upwardly variant sentence of 60 months of imprisonment.                     The

district court reasoned, as it had before, that Guzman-Montanez's

criminal history was "substantially underrepresented" and that at

the time of the instant offense, he had the "obvious intention of

committing an armed robbery."

                                    II.

            In   sentencing    appeals,    we   first    review    claims    of

procedural error, applying de novo review to questions of law, a

clear error standard to factfinding, and an abuse of discretion

standard to judgment calls.      United States v. Fernández-Garay, 788

F.3d   1,   3    (1st   Cir.   2015).      We   then    review    substantive

reasonableness for abuse of discretion.          Id.

            Guzman-Montanez argues that the district court committed

procedural error by not explaining why it again imposed a 60-month

sentence on resentencing.       He suggests that because the reversed


                                   - 4 -
conviction for possessing a firearm in a school zone required a

consecutive sentence, 18 U.S.C. § 924(a)(4), the original 60-month

sentence must have included a term exclusive to the reversed count.

He claims that because his sentence was not reduced by some

unspecified    portion   of   the   original   sentence   that   was   tied

exclusively to the dismissed school zone charge, the sentence he

received on resentencing was effectively harsher than the original

sentence.     He argues that the district court did not explain why

it was giving what he calls a harsher sentence and that, if

anything, his record of good prison behavior since the original

sentencing should have resulted in a more lenient sentence.

            However, the reversal of the school zone charge did not

change the applicable base offense level, the criminal history

category, or the resulting guideline sentencing range.            Nor did

the school zone charge have any mandatory minimum sentence that

was lifted as a result of our court's prior decision.            18 U.S.C.

§ 924(a)(4).    Hence, we cannot presume that the prior sentence for

possession of a gun by a felon was itself for less than 60 months.

            The district court took all the steps necessary to

properly explain the sentence it imposed. The district court began

by correctly calculating the guideline sentencing range and then

clearly stating on the record that it had considered the sentencing

factors set out in 18 U.S.C. § 3553(a).           See United States v.

Arroyo-Maldonado, 791 F.3d 193, 199 (1st Cir. 2015).        The district


                                    - 5 -
court then briefly described Guzman-Montanez's background and

explained that, taking into consideration the "violent nature" of

his previous state convictions and the way the instant offense

signaled the possibility of "further violent acts" in the future,

his criminal history was "substantially underrepresented" in the

guideline sentence.          The district court concluded that an upwardly

variant sentence was appropriate to reflect the seriousness of the

offense, to protect the public, to deter, and to punish.                         That

explanation     was    adequate     even   considering       that   a   substantial

deviation      from    the    guidelines    requires     a     more     significant

justification than a slight deviation does.                    United States v.

Martin, 520 F.3d 87, 91 (1st Cir. 2008).                       "While the court

ordinarily should identify the main factors upon which it relies,

its statement need not be either lengthy or detailed" or "precise

to the point of pedantry."            United States v. Turbides-Leonardo,

468 F.3d 34, 40 (1st Cir. 2006).

              Guzman-Montanez       also   argues     that    the     sentence   was

substantively unreasonable in light of the fact that he had a clean

record for more than ten years until the instant conviction, and

that he had a clean disciplinary record in prison since the time

of the first sentencing. However, given the nature and seriousness

of the offense, particularly the danger of violence to the public,

there   was    no     abuse    of   discretion   in    the     district     court's

determination that an upward variance was warranted.                    Because "a


                                       - 6 -
sentencing    court   is    not   required   to   address   frontally   every

argument advanced by the parties," it was not error that the court

did not specifically address Guzman-Montanez's clean disciplinary

record in prison.     Id.

                                     III.

             We affirm.




                                     - 7 -